IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

KURT SHANNON,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4253

HILLSBOROUGH AREA
REGIONAL TRANSIT AND
COMMERCIAL RISK
MANAGEMENT,

      Appellees.


_____________________________/

Opinion filed February 19, 2016.

An appeal from an order of the Judge of Compensation Claims.
Ellen H. Lorenzen, Judge.

Date of Accident: December 6, 2013.

Michael J. Winer of the Law Office of Michael J. Winers, Tampa, and Manuel G.
Franco of the Franco Law Firm, LLC, Tampa, for Appellant.

Katherine Stone and Steven E. Hovsepian of Barbas, Nunez, Sanders, Butler &
Hovsepian, Tampa, for Appellees.


PER CURIAM.


      Based on Castellanos v. Next Door Co., 124 So. 3d 392 (Fla. 1st DCA 2013),

we AFFIRM. In so doing, we certify that our disposition of the instant case passes
upon the same question we certified in Castellanos. Id. at 394. See Jollie v. State,

405 So. 2d 418, 421 n.* (Fla. 1981).



      WOLF, ROWE, and BILBREY, JJ., CONCUR.




                                         2